


Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made and effective as of the 9 day of March, 2010 (the
“Effective Date”).
BETWEEN:
GRANT HENDERSON,


Canada


(The “Employee”)
AND:
RADISYS CANADA ULC
4190 Still Creek Drive, Suite 300, Vancouver, British Columbia, Canada V5C 6C6
(The “Company”)
WHEREAS
A.
The Company is engaged in the business of researching, developing and
commercializing electronic systems, hardware, software, and services;



B.The Employee has research and development experience in management, marketing,
engineering, and/or related fields and wishes to contribute such experience to
the development and growth of the Company’s business; and


C.The Company has agreed to continue to employ the Employee and the Employee has
agreed to continue his employment with the Company on the terms and conditions
set out in this Agreement and Appendices hereto.


NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
premises and mutual covenants and agreements hereinafter contained, the parties
hereto covenant and agree as follows:


Article1 - GENERAL


1.0 Definitions. Unless otherwise defined, all capitalized terms used in this
Agreement will have the meanings given below:
(a)
“Affiliates” means affiliates, as such term is defined under the Canada Business
Corporations Act, as amended, from time to time.





--------------------------------------------------------------------------------




(b)
“Business” means the business of researching, developing and commercializing
electronic systems and software and any other research, development and
manufacturing work considered, planned or undertaken by the Company during the
Employee’s employment;



(c)
“Confidential Information” means trade secrets and other information, in
whatever form or media, either in the possession of the Company, and owned by
the Company which is not generally known to the public, or which has been
specifically identified as confidential or proprietary by the Company, or its
nature is such that it would generally be considered confidential in the
industry in which the Company operates, or which the Company is obligated to
treat as confidential or proprietary, provided that any information will not be
Confidential Information if it:

(i)
is or becomes publicly available other than as a result of acts done in
contravention, violation or breach of this Agreement;

(ii)
is in the possession of the Employee prior to disclosure to the Employee of the
information or is independently derived without the aid, application or use of
the disclosed information;

(iii)
is disclosed to the Employee by a third party on a non-confidential basis; or

(iv)
is information that the Employee is advised by counsel is required to be
disclosed by law;



(d)
“Developments” means all inventions, ideas, concepts, designs, improvements,
discoveries, modifications, computer software, and other results which are
conceived of, developed by, written, or reduced to practice by the Employee,
alone or jointly with others (including, where applicable, all modifications,
derivatives, progeny, models, specifications, source code, design documents,
creations, scripts, artwork, text, graphics, photos and pictures);



(e)
“Excluded Developments” means any Development that the Employee establishes:

(i)
was developed prior to the Employee performing such services for the Company and
precedes the Employee’s initial engagement with the Company and is disclosed at
Appendix B;

(ii)
was developed entirely on the Employee’s own time;

(iii)
was developed without the use of any equipment, supplies, facilities, services
or Confidential Information of the Company;

(iv)
does not relate directly to the Business or affairs of the Company during the
term of the Employee’s employment with the Company or to the actual or
demonstrably anticipated research or development of the Company during this
period; and

(v)
Does not result from any work performed by the Employee for the Company.



1.1      Sections and Headings. The division of this Agreement into Articles and
Sections and the insertion of headings are for the convenience of reference only
and do not affect the construction or interpretation of this Agreement. The
terms “hereof”, “hereunder” and similar expressions refer to this Agreement and
not to any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.








--------------------------------------------------------------------------------




Article 2 - EMPLOYMENT




2.0     Services. On the Effective Date, the Employee will continue employment
with the Company in the position of Vice President Marketing on the terms and
conditions set out in this Agreement.


2.1     Employment Duties. Subject to the direction and control of the Chief
Executive Officer of the Company or his designate (“Management”), the Employee
will perform the duties of his position and any other duties that may be
reasonably assigned to him by Management from time to time. The Employee
acknowledges the international scope of the Company’s operations, the fluid and
fluctuating industry environment, and the Company’s need to react and respond to
various market and competitive challenges and agrees that the Company has the
right to change his position, his duties and responsibilities, and the person he
reports to by providing one (1) month’s notice of the change, provided that such
changes will not reduce the Employee’s compensation or require relocation to a
work location which is outside of the Vancouver metropolitan area. The Employee
agrees that this Agreement will govern his employment with the Company
regardless of his position or length of service with the Company, subject to
written amendment by mutual agreement of the Parties.


2.2     Throughout the term of this Agreement, the Employee will:


(a)
diligently, honestly and faithfully serve the Company and will use all
reasonable efforts to promote and advance the interests and goodwill of the
Company;

(b)
conduct himself at all times in a manner which is not prejudicial to the
Company’s interests and in adherence to the Company’s Code of business Conduct
and Ethics (Appendix B) as amended from time to time;

(c)
devote himself in a full-time capacity to the business and affairs of the
Company;

(d)
adhere to all applicable policies of the Company as in effect and as amended
from time to time;

(e)
exercise the degree, diligence and skill that a reasonably prudent Executive
Vice President and General Manager would exercise in comparable circumstances;

(f)
Refrain from engaging in any activity which will in any manner, directly or
indirectly, compete with the trade or business of the Company except in
accordance with Section 2.3 herein and as outlined in the Company's Code of
Business Conduct and Ethics (Appendix B) as amended from time to time; and

(g)
not acquire, directly or indirectly, any interest that constitutes 5% or more of
the voting rights attached to the outstanding shares of any corporation or 5% or
more of the equity or assets in any firm, partnership or association, the
business and operations of which in any manner, directly or indirectly, compete
with the trade or business of the Company.



2.3     The Employee will disclose to Management all potential conflicts of
interest and activities which could reasonably be seen to compete, indirectly or
directly, with the trade or business of the Company. Management will determine,
in its sole discretion, whether the activity in question constitutes a conflict
of interest or competition with the Company. To the extent that Management,
acting reasonably, determines a conflict of interest or competition exists, the
Employee will discontinue such activity forthwith or within such longer period
as Management agrees. The Employee will immediately certify in writing to the
Company that he has discontinued such activity and that he has, as required by
Management, cancelled any contracts or sold or otherwise disposed of any
interest or assets over the 5% threshold described in Section 0 herein acquired
by the Employee by virtue of engaging in the impugned activity, or where no
market exists to enable such sale or disposition, by transfer of the Employee’s
beneficial interest into blind




--------------------------------------------------------------------------------




trust or other fiduciary arrangements over which the Employee has no control or
direction, or other action that is acceptable to the Board.


2.4     For the purposes of Sections 2.22, and 2.33 herein, “Employee” includes
any entity or company owned or controlled by the Employee.


Article 3 - COMPENSATION


3.0 Base Salary. As compensation for all services rendered under this Agreement,
the Company will pay to the Employee and the Employee will accept from the
Company an annual base salary of CDN$ 210,000.00, paid bi-weekly, in arrears, in
twenty-six (26) equal installments, less statutory and other authorized
deductions (the “Base Salary”).


3.1 Stock Options. Upon commencement of your employment and subject to approval
by the Board of Directors of RadiSys, you will be granted 25,000 stock options.
The exercise price of your stock options will be the NASDAQ closing price of the
shares on the grant date (that is, your employment commencement date). General
details regarding stock options are covered in the stock plan document provided.
In addition, specific details regarding your grant will be provided shortly
after you begin employment with RadiSys.


3.2 Cash Incentive plan. The Employee will be eligible for an annual cash
incentive payout of up to CDN$70,OOO.00, less statutory and other authorized
deductions, based on:
a.
the achievement of corporate performance results (for example, in respect of
revenue, operating income, and design wins);

b.
the Employee's own level of achievement against objectives as assessed by the
CEO and approved by the Compensation and Development Committee of the Board of
Directors; and

c.
The Company's cash incentive plan rules; which are established by the Company
from time to time (the "Cash Incentive Plan"). Cash incentive awards will be
distributed semi-annually, in or about February and August, in accordance with
the Bonus Plan rules. The actual amount paid out from the Cash Incentive Plan
will vary depending upon the level of corporate performance results and the
Employee's results. A bonus award is not earned until Management announces
distribution of the cash incentive award, and to be eligible for a cash
incentive award, the Employee must be actively employed at the time of
distribution.



3.3 Long Term Incentive Plan (LTIP). RadiSys will be recommending to the Board
of Directors that you are added as a participant in this first LTIP performance
period beginning Oct 1, 2009, with a target of 25,000 full-value shares.
Attached is the LTIP program brochure to provide you with more information.


3.4 Performance and Salary Review. Management will review the Employee’s
performance and Base Salary annually after the Effective Date.


3.5 Expenses. The Company will reimburse the Employee for all ordinary and
necessary expenses incurred by the Employee in the performance of the Employee’s
duties under this Agreement. Reimbursement of such expenses will be made in
accordance with the Company’s policies.






--------------------------------------------------------------------------------




3.6 Vacation. The Employee will be eligible for twenty (20) days’ paid vacation
per calendar year, earned prorata at a rate of 1.67 days per completed month of
service. Vacation time not taken during the year in which it is earned will be
managed according to the Company’s vacation policy.


3.7     Benefits. The Employee will be eligible to participate in all benefit
plans generally available to employees of the Company, subject to meeting
applicable eligibility requirements of such plans.
 
Article 4 - TERM AND TERMINATION


4.0     Term. This Agreement will commence on the Effective Date and will
terminate on the effective date of termination by either the Employee or the
Company in accordance with Section 4.1 of this Agreement.


4.1     Termination.


a.
The Company may terminate the employment of the Employee for Cause at any time,
without notice, damages or compensation of any kind.

b.
For the purpose of this Agreement, “Cause” means:

i.
cause as defined at common law;

ii.
failure of the Employee to perform substantially the Employees’ duties after a
demand for performance is delivered to the Employee by the Company, which
identifies the deficiency which the Company wants addressed and a reasonable
timeframe in which to address it; or

iii.
Willful misconduct, including illegal conduct, engaged in by the Employee, which
is, or has the potential to be, injurious to the Company or its reputation.

c.
The Company may terminate the employment of the Employee without cause at any
time by providing written notice or payment in lieu of notice to the Employee as
follows:

i.
six (6) weeks of notice or the equivalent of six (6) weeks of Base Salary, or
any combination thereof, if termination of employment occurs during the first
year of employment; and

ii.
An additional six (6) weeks of Base Salary for each additional completed year of
service, up to a total combined maximum of eighteen (18) months.



No further compensation, notice or pay in lieu of notice will be payable except
as expressly provided for in this Agreement.
d.
Payment of severance in excess of any minimum required by the Employment
Standards Act is conditional upon execution by the Employee of a release of all
claims, satisfactory to the Company.

e.
Payment of severance, in accordance with (c) above, to the Employee by the
Company will be full and adequate compensation to the Employee with respect to
any claim relating to the Employee’s employment or termination or manner of
termination of the Employee’s employment, and the Employee waives any right that
he may have to claim further payment, compensation or damages from the Company.

f.
The Employee may terminate his employment with the Company by giving prior
written notice to the Company of not less than thirty (30) days or such shorter
period as the Employee and the Company may agree. The Company may choose to
waive all or part of the notice period and pay to the Employee the Base Salary
to be earned during the balance of the notice period.





--------------------------------------------------------------------------------






4.2     Survival. Upon a termination of this Agreement for any reason, the
Company will be relieved of all further obligations under this Agreement (except
as otherwise expressly provided). Notwithstanding such termination of
employment, the Employee will continue to be bound by the provisions of
Article 4, Article 5, Article 6, Article 7 and Article 8.


Article 5 - CONFIDENTIALITY


5.0 Confidential Information.


a.
Ownership of Confidential Information - The Employee acknowledges that the
Confidential Information is and will be the sole and exclusive property of the
Company. The Employee acknowledges that the Employee has not, and will not,
acquire any right, title or interest in or to any of the Confidential
Information.



b.
Non Disclosure, Use and Reproduction of Confidential Information - The Employee
will keep all the Confidential Information strictly confidential, and will not,
either directly or indirectly, either during or subsequent to employment with
the Company, disclose, allow access to, transmit, transfer, use or reproduce any
of the Confidential Information in any manner except as required to perform the
duties of the Employee for the Company and in accordance with all procedures
established by the Company for the protection of the Confidential Information.
Without limiting the foregoing, the Employee:

i.
will ensure that all the Confidential Information and all copies thereof, are
clearly marked, or otherwise identified as confidential to the Company and
proprietary to the person or entity that first provided the Confidential
Information, and are stored in a secure place while in the Employee’s
possession, custody, charge or control;

ii.
will not, either directly or indirectly, disclose, allow access to, transmit or
transfer any of the Confidential Information to any person other than to an
employee, officer, or director of the Company but only upon a “need to know”
basis, without the prior written authorization of The Company; and

iii.
will not, except as required by the Employee’s position, use any of the
Confidential Information to create, maintain or market any product or service
which is competitive with any product or service produced, marketed, licensed,
sold or otherwise dealt in by the Company, or assist any other person to do so.



c.
Legally Required Disclosure - Notwithstanding the foregoing, to the extent the
Employee is required by law to disclose any Confidential Information, the
Employee will be permitted to do so, provided that notice of this requirement is
delivered to the Company in a timely manner, so that the Company may contest
such potential disclosure.



d.
Return of Materials, Equipment and Confidential Information - Upon request by
the Company, and in any event when the Employee leaves the employ of the
Company, the Employee will immediately return to the Company all the
Confidential Information and all other materials, computer programs, documents,
memoranda, notes, papers, reports, lists, manuals, specifications, designs,
devices, drawings, notebooks, correspondence, equipment, keys, pass cards, and
property, and all copies thereof, in any medium, in the Employee’s possession,
charge, control or custody, which are owned by, or relate in any way to the
Business or affairs of the Company.







--------------------------------------------------------------------------------




5.1      Ownership of Developments.


a.
Acknowledgment of Company Ownership - The Employee acknowledges that the Company
will be the exclusive owner of all the Developments made during the term of the
Employee’s employment by the Company and to all intellectual property rights in
and to such Developments. The Employee hereby assigns all right, title and
interest in and to such Developments and their associated intellectual property
rights throughout the world and universe to the Company, including without
limitation, all trade secrets, patent rights, copyrights, mask works, industrial
designs and any other intellectual property rights in and to each Development,
effective at the time each is created. Further, the Employee irrevocably waives
all moral rights the Employee may have in such Developments.



b.
Excluded Developments - The Company acknowledges that it will not own any
Excluded Developments.



c.
Disclosure of Developments - To avoid any disputes over the ownership of
Developments, the Employee will provide the Company with a general written
description of any of the Developments the Employee believes the Company does
not own because they are Excluded Developments. Thereafter, the Employee agrees
to make full and prompt disclosure to the Company of all Developments,
including, without limitation, Excluded Developments, made during the term of
the Employee’s employment with the Company. The Company will hold any
information it receives regarding Excluded Developments in confidence.



d.
Further Acts - The Employee agrees to cooperate fully with the Company both
during and after the Employee’s employment by the Company, with respect to (i)
signing further documents and doing such acts and other things reasonably
requested by the Company to confirm the Company’s ownership of the Developments
other than Excluded Developments, the transfer of ownership of such Developments
to the Company, and the waiver of the Employee’s moral rights therein, and (ii)
obtaining or enforcing patent, copyright, trade secret or other protection for
such Developments; provided that the Company pays all the Employee’s expenses in
doing so, and reasonable compensation if such acts are required after the
Employee leaves the employment by the Company.



e.
Employee-owned Inventions - The Employee hereby covenants and agrees with the
Company that unless the Company agrees in writing otherwise, the Employee will
only use or incorporate any Excluded Development into a Development, if (i) the
Employee owns all proprietary interest in such Excluded Development and (ii)
Company has previously agreed in writing to such inclusion. Employee hereby
grants to the Company, at no charge, a non-exclusive, irrevocable, perpetual,
worldwide license to use, distribute, transmit, broadcast, sub-license, produce,
reproduce, perform, publish, practice, make, and modify any Excluded Development
used or incurred in any such Development. If no Excluded Developments are listed
at Appendix B, Employee hereby represents and warrants that there are no
Excluded Developments as of the Effective Date.



f.
Prior Employer Information - The Employee hereby covenants and agrees with the
Company that during the Employee’s employment by the Company, the Employee will
not improperly use or disclose any confidential or proprietary information of
any former employer, partner, principal, co-venture, customer, or independent
contractor of the





--------------------------------------------------------------------------------




Employee and that the Employee will not bring onto the Company’s premises any
unpublished documents or any property belonging to any such persons or entities
unless such persons or entities have given their consent. In addition, the
Employee will not violate any non-disclosure or proprietary rights agreement the
Employee has signed with any person or entity prior to the Employee’s execution
of this Agreement, or knowingly infringe the intellectual property rights of any
third party while employed by the Company. (Note: How to exclude information
from Convedia and Star Vision as appropriate.)


g.
Protection of Computer Systems and Software - The Employee agrees to take all
necessary precautions to protect the computer systems and software of the
Company, including, without limitation, complying with the obligations set out
in the Company’s policies.



Article 6 - RESTRICTIVE COVENANTS


6.0      Non-solicitation by the Employee. The Employee agrees that at any time,
and from time to time, while employed by the Company and for a period of one (1)
year thereafter the Employee will not, without the prior written consent of the
Company, either:


a.
induce or attempt to influence, directly or indirectly, an employee of the
Company to leave the employ of the Company; or

b.
recruit, employ, or carry on Business with, directly or indirectly, an employee
of the Company that has left the employ of the Company within the period of one
(1) year preceding the time of such action.



6.1      Non-competition. The Employee agrees that while employed by the Company
and for a period of one (1) year thereafter, the Employee will not, without the
prior written consent of the Company, directly or indirectly, anywhere in
Canada, the United States, Japan, China, South Korea, or any country within the
European Union, provide any professional services to any person or entity that
can be reasonably viewed as a competitor to the Business of the Company, while
the Employee was employed by the Company, which relate to the researching,
developing and commercializing of electronic systems, hardware, software, and
services.


6.2     Reasonableness of Non-competition and Non-solicitation Obligations. The
Employee confirms that the obligations in Sections 6.0 and 6.1 are fair and
reasonable given that, among other reasons:


a.
the sustained contact the Employee will have with the clients of the Company
will expose the Employee to the Confidential Information regarding the
particular requirements of these clients and the Company’s unique methods of
satisfying the needs of these clients, all of which the Employee agrees not to
act upon to the detriment of the Company; and/or



b.
the Employee will be performing important development work on the products or
services owned, developed or marketed by the Company;



and the Employee agrees that the obligations in Sections 6.0 and 6.1, together
with the Employee’s other obligations under this Agreement, are reasonably
necessary for the protection of the Company’s proprietary interests and that
given the Employee’s general knowledge and experience they would not prevent the
Employee from being gainfully employed if the employment relationship between
the Employee and the Company were to end. The Employee further confirms that the
geographic scope of the obligation in Section 6.1 is reasonable given the nature
of the market for the products and business of the




--------------------------------------------------------------------------------




Company. The Employee also agrees that the obligations in Sections 6.0 and 6.1
are in addition to the confidentiality and non-disclosure obligations provided
for in this Agreement and acknowledges that the Company would not have entered
into this Agreement but for the protections provided to the Company by all of
the aforementioned obligations.
6.3    Conflict of Interest. The Employee recognizes that the Employee is
employed by the Company in a position of responsibility and trust and agrees
that during the Employee’s employment with the Company, the Employee will not
engage in any activity or otherwise put the Employee in a position which
conflicts with the Company’s interests. Without limiting this general statement,
the Employee agrees that during the Employee’s employment with the Company, the
Employee will not knowingly lend money to, guarantee the debts or obligations of
or permit the name of the Employee or any part thereof to be used or employed by
any corporation or firm which directly or indirectly is engaged in or concerned
with or interested in any Business in competition with the Business of the
Company unless the Employee receives prior written authorization from the
Company.


6.4    Acknowledgments. The Employee acknowledges that as of the date of this
Agreement:
a.
a breach of this Agreement would cause the Company irreparable harm and as a
result the Employee consents to the issuance of an injunction or other
appropriate remedy required to enforce the covenants contained herein; and

b.
in the event the Employee breaches any covenant contained herein, the one (1)
year periods provided for in Sections 6.0 and 6.1 will be extended for a period
of six (6) months from the date any such breach is cured. In the event it is
necessary for the Company to retain legal counsel to enforce any of the terms
and conditions of this Agreement, the Employee will pay the Company’s reasonable
legal fees, court costs and other related expenses so long as the Company
prevails in substantial and material part. In the event the Company is
unsuccessful, the Company will pay the Employee’s reasonable legal fees, court
costs and other related expenses.





Article 7 - ENFORCEMENT


7.0     Application to the British Columbia Supreme Court or the Federal Court
of Canada. In the event of a breach or threatened breach by the Employee of any
of the provisions of Article 5 or Article 6, the Company will be entitled to
injunctive relief restraining the Employee from breaching such provisions, as
set forth in this Agreement. Nothing in this Agreement precludes the Company
from obtaining, protecting or enforcing its intellectual property rights, or
enforcing the Employee’s fiduciary, non-competition, non-solicitation,
confidentiality or any other post-employment obligations in a court of competent
jurisdiction, or from pursuing any other remedy available to it for such breach
or threatened breach, including the recovery of damages from the Employee.


7.1    Severability and Limitation. All agreements and covenants contained
herein are severable and, in the event any of them will be held to be invalid by
any competent court, this Agreement will be interpreted as if such invalid
agreements or covenants were not contained herein. Should any court or other
legally constituted authority determine that for any such agreement or covenant
to be effective that it must be modified to limit its duration or scope, the
parties hereto will consider such agreement or covenant to be amended or
modified with respect to duration and scope so as to comply with the orders of
any such court or other legally constituted authority or to be enforceable under
the laws of the Province of British Columbia, and as to all other portions of
such agreement or covenants they will remain in full force and effect as
originally written.




--------------------------------------------------------------------------------






Article 8 - MEDIATION/ARBITRATION


8.0      Mediation/Arbitration. In the event of a dispute hereunder which does
not involve the Company seeking a court injunction or remedy pursuant to Article
7, such dispute shall be mediated and, if necessary, arbitrated pursuant to the
terms of this Article (the “Med/Arb Agreement”).


8.1    The parties will work in good faith and in confidence to resolve any
disputes that arise in connection with this Agreement. The parties agree to
conduct in good faith at least two meetings (the “Meetings”) to seek resolution
to a dispute before delivering a notice to mediate.


8.2    Where a dispute arises out of or in connection with this Agreement that
cannot be resolved by the parties through the Meetings, the parties agree to
seek a confidential settlement of such dispute by mediation followed, if
necessary, by arbitration.


8.3    At any time after a dispute has been raised and no resolution has been
achieved through the Meetings, either party may give written notice to the other
party requesting mediation of the dispute (the “Mediation Notice”) by a single
mediator. If the parties cannot agree on a mediator within fourteen (14) days
after delivery of the Mediation Notice, then either party may make application
to the British Columbia Mediator Roster Society to appoint one. The mediation
will be held in Vancouver, British Columbia and the costs of mediation will be
shared equally between the parties.


8.4     If the parties are unable to reach a mediated settlement within 120 days
after delivery of the Mediation Notice, either of the parties may submit the
dispute to binding arbitration by giving written notice to the other party and
the mediator requesting arbitration of the dispute (the “Arbitration Notice”) by
a single arbitrator (the “Arbitrator”). Within fourteen (14) days of the
delivery of the Arbitration notice, the parties will select the Arbitrator. In
the event the parties do not agree on an arbitrator, either party may apply to
the BC Supreme Court to have one appointed. With input from the parties, the
Arbitrator will determine and notify the parties of the rules of and timetable
for arbitration. The Arbitrator will hear the submissions of the parties in
accordance with such procedures as he or she may establish, and shall use
reasonable best efforts to render a decision within sixty (60) days after the
date of receiving or hearing the parties’ final submissions. The decision of the
Arbitrator shall be final and binding on the parties involved in the dispute and
shall not be subject to appeal. The arbitration will be held in Vancouver,
British Columbia, and the costs of arbitration will be shared equally between
the parties.


8.5     Nothing in this Med/Arb Agreement precludes the Company from obtaining,
protecting or enforcing its intellectual property rights, or enforcing the
Employee’s fiduciary, non-competition, non-solicitation, confidentiality or any
other post-employment obligations in a court of competent jurisdiction, or from
pursuing any other remedy available to it for such breach or threatened breach,
including the recovery of damages from the Employee.


Article 9- GENERAL


9.0    Notices. Any notices to be given hereunder by either party to the other
party may be effected in writing, either by personal delivery or by mail if sent
certified, postage prepaid, with return receipt requested. Mailed notices will
be addressed to the parties at the address set out on the first page of this
Agreement, or as otherwise specified from time to time. Notice will be effective
upon delivery.






--------------------------------------------------------------------------------




9.1     Independent Legal Advice. The Employee specifically confirms that he has
been advised to retain his own independent legal advice prior to entering into
this Agreement.


9.2    Construction. The parties acknowledge that each party and its respective
counsel have had the opportunity to independently review and negotiate the terms
and conditions of this Agreement, and that the normal rule of construction to
the effect that any ambiguities are to be construed against the drafting party
will not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.


9.3    Assignment. The Employee cannot assign his interest in this Agreement.


9.4    Benefit of Agreement. This Agreement will ensure to the benefit of and be
binding upon the respective heirs, executors, administrators, successors and
permitted assigns of the parties hereto.


9.5    Entire Agreement. The Appendices to this Agreement, together with the
terms and conditions contained within this Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and cancels and supersedes any prior employment agreements, understandings and
arrangements between the parties hereto with respect thereto. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the parties other than as
expressly set forth in this Agreement.


9.6    Amendments and Waivers. No amendment to this Agreement will be valid or
binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement will be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be
limited to the specific breach waived.


9.7    Governing Law. This Agreement will be governed by and construed, enforced
and interpreted exclusively in accordance with the laws of the Province of
British Columbia and the applicable laws of Canada therein.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
RADISYS CANADA INC.


Per:     /s/ Brian Bronson                 
Brian Bronson, CEO and President


SIGNED, SEALED AND DELIVERED by GRANT HENDERSON in the presence of:


 /s/ Jennifer Henderson 
Signature


   Jennifer Henderson  
Print Name


388 Ulster st port Coquitlam BC V313 3 L5    Address


_________________________________________
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
       /s/ Grant Henderson  
GRANT HENDERSON







--------------------------------------------------------------------------------




Appendix A


Prior Excluded Developments


Title        Date        Identifying Number or Brief Description




























__X__    No inventions or improvements
____    Additional Sheets Attached


Signature of Employee: ___/s/ Grant Henderson__________________
Print Name of Employee: GRANT HENDERSON
Date:    _________March 9/2010___________________________












--------------------------------------------------------------------------------




Appendix B
Code of Business Conduct and Ethics
Environmental, Health and Safety
RadiSys is committed to providing safe and healthy work environments and to
being an environmentally responsible corporate citizen. The RadiSys standard is
to comply with all environmental, safety and health laws and regulations. As an
employee, you should report any condition that you believe to be unsafe,
unhealthy, or hazardous to the environment. RadiSys is committed to minimizing
the impact of our business on the environment with methods that are socially
responsible, scientifically based and economically sound.
Customs Regulations
RadiSys will comply with customs laws and regulations wherever we do business.
Generally, the laws require that the company make complete and accurate
Statements to customs authorities about the value, kind, and origin of goods
that RadiSys imports for manufacturing and sale. And, in many parts of the
world, imported goods must be marked with their country of origin. RadiSys must
also ensure that statements made on customs invoices to our customers who import
our products are accurate and comply with local customs laws. It is against
RadiSys policy to accommodate requests to lower customs values or describe a
product in misleading terms. Failure to make correct statements or mis-mark
imported goods can lead to fines and penalties and potentially affect the ease
and timeliness of the import process for RadiSys and 'our customers.
Any questions relative to customs laws should be directed to the Logistics
Manager.
Export Control Regulations
The United States Government controls the export and re-export of many products,
software and technologies to other countries, end-users and end-uses. These U.S.
regulations apply to RadiSys subsidiaries worldwide. In addition, most countries
in which RadiSys does business also maintain controls over exports. It is
RadiSys' policy to comply with the export control laws and regulations of the
U.S. and all countries in which RadiSys does business.
Generally, these export regulations restrict
•
Exports to embargoed countries,

•Exports to sanctioned individuals, entities and companies,
•Exports to prohibited nuclear, chemical, biological and missile applications.
and
•Releases of certain technology outside the U.S. and to foreign nationals within
the U.S.


Specifically, you must obtain authorization from the Export Compliance Manager
before sharing encryption technology or software with any customer, vendor,
contractor/consultant or other visitor.
Any questions related to export control regulations should be directed to the
Export Compliance Manager or refer to the RadiSys Export Compliance Program on
RadiSphere.
Protection of RadiSys Information, Ideas &Intellectual Property
Each of us is responsible for protecting the confidentiality of proprietary and
other confidential information and trade secrets of RadiSys, its customers,
suppliers and other business partners. "Proprietary and other confidential
information" includes, but is not limited to, technologies, product




--------------------------------------------------------------------------------




or marketing strategies, nonpublic financial information, areas of research, new
product development data. production data and descriptions, employee lists and
directories, organization charts, sales data, information about customers or
vendors, and customer or vendor-supplied information. Sometimes it is necessary
to share this type of information with other parties’ in the normal course of
business. Prior to exchanging any proprietary or confidential information with
customers, suppliers or other third parties, a non-disclosure or confidentiality
agreement should be executed with an authorized representative of that company
or entity and signed by an authorized RadiSys approver per the company signature
authority policy. Information disclosed to third parties should be restricted to
the minimum amount of information necessary and to the minimum group of people
necessary to conduct business -on a "need to know" basis only.
Authorized software on RadiSys computers and systems is subject to licensing
agreements with vendors. Each of us must comply with these licensing agreements,
which specify how and where the software is to be used. Radisys strictly
prohibits any unauthorized or illegal use, copying or distribution of licensed
software.


Accurate Records & Reports
Every employee has the responsibility to maintain complete and accurate records
and reports. Employees may not make any false statements, misleading or
artificial entries, or material omissions or misrepresentations in any of
Radisys' books, financial records, or other documents or communications. No
assets or funds may be maintained for illegal or improper purposes. All
financial transactions must be fully and completely documented and recorded in
RadiSys' accounting records. Any report, document, or statement submitted to the
government or communicated publicly must be accurate, complete, understandable,
and timely. Our goal is to strive for accuracy, transparency, and fairness in
all our records and reports.


Proper Use& Protection Assets


Each of us is responsible for preserving RadiSys assets to the best of our
ability and using those assets properly. This means taking care of facilities,
equipment, information and other assets, and taking all reasonable steps to
safeguard these assets. We may not make unlawful or improper use of RadiSys or
customer resources or permit others to do so.
All employees are responsible for using good judgment in utilizing RadiSys
information technology assets for business purposes only -including email,
voicemail, internet services and company distribution lists. User ID and
password information is not to be shared with others, and all employees have an
obligation to protect company IT assets and data content stored on those assets
or on the RadiSys network. All employees are expected to read and maintain an
awareness of the "Acceptable Use of Information Technology Assets" policy
located on the HR Toolkit.
Fraud &Theft
Our work-related activities at RadiSys must reflect the standards of honesty,
loyalty, trustworthiness, fairness, concern for others and accountability. Any
act that involves theft, fraud, embezzlement, or misappropriation of any
property, including that of RadiSys or any of its employees, suppliers, or
customers, is strictly prohibited.
Side Agreements &Off-Book Financial Transactions
RadiSys policy strictly forbids the use of any side agreements, off-book
financial transactions or other arrangements to induce business or improve the
terms of business transactions. All terms and conditions




--------------------------------------------------------------------------------




associated with any business transaction must be clearly delineated in the
company's regular system of documenting sales, purchase and other business
transactions, and must carry the appropriate approvals and authorizations
according to the published authorization and approval policy.


Gifts &Entertainment
Under no circumstances may RadiSys employees, agents or contractors accept any
offer, payment, promise to pay, or authorization to pay any money, gift, or
anything of value to or from customers, vendors, consultants, etc. that is
perceived as intended, directly or indirectly, to improperly influence any
business decision, any act or failure to act, any commitment of fraud or
opportunity for the commission of any fraud. Gifts with a value of less than
$100, infrequent business meals, celebratory events and entertainment, provided
that they are not excessive or create an appearance of impropriety, or are
accepted on behalf of the Company, do not violate this policy. Questions
regarding whether a particular payment or gift violates this policy should be
directed to the Human Resources Department.
Gifts given by RadiSys to suppliers or customers or received from suppliers
should always be appropriate to the circumstances and should never be of a kind
that could create an appearance of impropriety. The nature and cost must always
be accurately recorded in the RadiSys' books and records.
Conflicts of Interest & Corporate Opportunities
Each of us must avoid any activity or personal interest that creates or appears
to create a conflict of interest between our personal interest and the interests
of RadiSys. Generally, a "conflict of interest" exists when a person's private
interest interferes in any way with the interests of RadiSys. A conflict
situation can arise when a director, officer or employee takes actions or has
interests that may make it difficult to perform his or per RadiSys work
objectively and effectively. Conflicts of interest may also arise when a
director, officer or employee (or members of his or her family) receives
improper personal benefits as a result of his or her position with RadiSys.
The best policy is to avoid any direct or indirect business connection with our
customers, suppliers or competitors, except on behalf of RadiSys. Examples of
business connections to avoid are other employment or consulting or similar
engagements, investments (other than small investments in public companies), or
acceptance of any gifts, payments or other favors. An indirect conflict of
interest also may arise through our personal relationships. Any director,
officer or employee involved in a close personal relationship with an employee
of a RadiSys business partner, such as a supplier, customer or service provider,
is obligated to disclose this information to his or her supervisor or manager,
as it may create an actual or perceived conflict of interest.
In addition, no officer or employee involved in a close personal relationship
with another RadiSys employee should have supervisory, hiring or disciplinary
authority over such other employee or be in a position that creates an actual or
apparent conflict of interest.
No director, officer or employee may use corporate property, information, or
position for improper personal gain, or compete with the Company directly or
indirectly. Directors, officers and employees are obligated to evaluate their
relationships, circumstances and actions, and discuss any potential conflict of
interest situations with their manager or some other appropriate person of
authority. Directors, officers and employees owe a duty to RadiSys to advance
the Company's legitimate interests at every opportunity.
Insider Trading
In the course of work at RadiSys, we may become aware of material non-public
information about RadiSys or other companies that is not available to the
public. "Material" information includes any information that would influence a
reasonable investor to buy or sell RadiSys stock, or to buy or sell the stock of
another




--------------------------------------------------------------------------------




company with a current or prospective material business relationship with
RadiSys.
The use of material, non-public information by employees for their own financial
benefit or that of a spouse, relative or friend is against RadiSys policy and
against the law. It is a serious violation of securities laws to buy or sell
securities while in possession of material, non-public information. It is also
illegal to give the information to others who can reasonably be expected to use
the information to trade any stock. The law imposes severe criminal and civil
penalties and fines for individuals who violate this law. Also, employees are
prohibited from participating in any internet chat room discussions or
discussions with any Wall Street analysts or investors about RadrSys or any
business partner to RadiSys about whom the employee could have access to
non-public information. You can review a complete copy of the RadiSys Insider
Trading Policy on RadiSphere.
Foreign Corrupt Practices Act
The Foreign Corrupt Practices Act applies to RadiSys and its subsidiaries
worldwide, and prevents any person acting on behalf of RadiSys from making an
illegal payment to a foreign official to obtain or keep business.
Company policy strictly forbids these payments. The legal penalties involved for
both the individual and the company can be very severe. Any firm, officer,
director, employee, agent of the firm, or any stockholder acting on behalf of
the firm in the United States must abide by the FCPA. Because the status of
certain types of payments may be unclear, employees must review with the Legal
Department the nature of any questionable payments before they are made.
Employees are prohibited from paying any bribe, kickback or other similar
unlawful payment to any public official, or government, customer, vendor or
other individual, regardless of nationality) to secure any concession, contract
or favorable treatment for RadiSys or the employee.
Compliance with Laws
Each of us must always comply with all applicable governing laws -in the US as
well as in other countries where we do business. Examples of laws that impact us
include equal opportunity, nondiscrimination and other employment laws,
workplace safety laws, securities laws governing disclosure and insider trading,
antitrust laws, political
Contribution laws, export control laws, and laws protecting intellectual
property such as copyrights, patents and trademarks.
The legal penalties for violating laws and regulations may be severe -for both
the individual and the company. We expect you to comply with all applicable
laws, and to check with your supervisor or manager if you have any questions
about whether any law applies to any contemplated action. None of us should ever
be pressured or feel obligated to act in violation of any law. Breaking the law
never helps RadiSys and is never a positive indication of your loyalty.
Political Contributions


Except as specifically permitted by law and expressly authorized by company
policy, no corporate funds will be used to make political contributions or
payments to political candidates or causes.
Antitrust & Competition
It is RadiSys' policy to compete fairly everywhere we do business. All RadiSys
employees must comply with antitrust and competition laws throughout the world.
All product and service development, manufacturing and sales efforts must
conform to the highest ethical standards.




--------------------------------------------------------------------------------




Antitrust laws prohibit agreements or understandings among actual or potential
competitors to fix or control prices, fix bids, or boycott specified suppliers
or customers, or limit the production and sales of product lines. Other laws
prohibit controlling the resale pricing of distributors and dealers, disparaging
a competitor, misrepresenting our own products or services, stealing trade
secrets or offering or paying bribes or kickbacks. Antitrust laws are vigorously
enforced. Failure to comply with antitrust or competition laws could result in
heavy fines and/or imprisonment.
Duty to Come Forward
At RadiSys, we encourage employees to act in the best interest of the company.
This includes reporting all violations of law or company policies, including
incidents of harassment or discrimination. RadiSys will take appropriate steps
to investigate all such reports and will take appropriate action. Retribution
against any employee for the good faith reporting of a suspected violation of
law or policy or for participating in any investigation of a suspected violation
will not be tolerated.


Many times, we are faced with challenging decisions that are often emotional and
personal. Remaining objective is difficult, and laws and regulations concerning
ethical issues are often complex and subject to interpretation. It is important
to speak up, ask questions and bring your concerns into the open.


You are encouraged to talk with your management team as they will likely be in
the best position to understand the situation and the choice you must make. If
your management team is unable to help, or you are uncomfortable discussing your
concern with them, a service called Ethics Point assist you. Ethics Point is an
independent company staffed with trained communication specialists who will
gather the pertinent information related .to your concern. If you choose, you
can remain anonymous when you me a report. Ethics Point reports are provided to
the board of directors, senior executives and compliance management within
RadiSys, who ensures concerns are reviewed and addressed. In addition to the
above, iffy have concerns about accounting, internal
Controls, or auditing matters about our company, you are also free to contact
the audit committee of our board of directors directly. Inquiries or
communications intended to be anonymous should be mailed in writing to RadiSys
without indicating your name or address with attention to: Scott Gibson,
Chairman of the Board and member of the Audit Committee.
If you wish to speak in person with an audit committee member, please contact
Scott Gibson at 503-222-2019.
Enforcement
RadiSys has high expectations for employees. While we prefer to focus on the
positive aspects of conducting business, there are situations that can be so
serious that they may negatively affect RadiSys' employees, reputation,
operations and/or profitability. The matters covered in this Code of Business
Conduct and Ethics are extremely important to RadiSys, its stockholders and its
business partners, and are essential to our ability to conduct business in
accordance with our stated values.
RadiSys will take appropriate action against any director, officer, employee,
agent, contractor or consultant whose actions are found to violate these
policies or any other policies. Management has the discretion to initiate
corrective action at any level; however, there may be times when it is
determined that improvement is not a reasonable expectation, or the infraction
is so serious that it warrants immediate termination.
We have appointed a compliance officer who reports to and is overseen by our
audit committee with principal responsibilities of overseeing our compliance
program, investigating reports of possible violations and providing periodic
reports and evaluations of the effectiveness of this program to the audit
committee. In




--------------------------------------------------------------------------------




the case of a violation by an executive officer or director, a comprehensive
report on the matter win be made to the full board of directors. Enforcement
responses to violations will be measured in the business judgment of the
compliance officer and the audit committee, based on the nature, severity and
willful intent of the violation. Enforcement actions could include demotion,
reduced compensation, termination of employment, legal action and/or reporting
of illegal conduct to appropriate government agencies. Any waiver of this code
for executive officers or directors may be made only by the board of directors
and must be promptly disclosed to shareholders, along with the reasons for the
waiver.
Ethics Point -How to Report
Globally:
www.ethicspoint.com
Within the US:
1-800-300-1736
Outside the US:
Dialing Instructions:
Check that the phone from which you are dialing can handle international calls
Enter the AT&T Access Number for the country from which you are calling. (In
some countries, you are required to pay a minimum charge for local calls to this
access number.) When you hear the voice message, or series of tones, enter the
Ethics Point number: 800-300-1736 (Do not press 1or0 before dialing.)


Global. Toll Free. 24 Hours a Day. 7 Days a Week. Confidential


